Citation Nr: 0008429	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-17 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




INTRODUCTION

The veteran had active service from September 1943 to 
December 1945.  The appellant is the veteran's surviving 
spouse.  


This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1996 rating decision from the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for the cause of the 
veteran's death.  

FINDINGS OF FACT


1. The veteran died on November [redacted], 1997.  The death 
certificate identified the immediate cause of death as 
chronic obstructive pulmonary disease (COPD).  Cor 
pulmonale was listed as a condition leading to the 
immediate cause of death.  It was also noted that tobacco 
use contributed to death.

2. The veteran had no adjudicated service-connected 
disabilities prior to his death.  

3. No service-connected disability has been shown to be the 
immediate cause or a contributing factor in the veteran's 
death.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. §  
5107(a) (West 1991).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran had posttraumatic 
stress disorder (PTSD) attributable to his World War II 
experiences and that PTSD caused or contributed to his death.  
It is asserted that his "nerves" led him to smoke which in 
turn aided the 
COPD.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  When a disability is not initially 
manifested during service or within an applicable presumptive 
period, service connection may nevertheless be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1998).  In cases where the veteran 
was not service-connected for any disability during his 
lifetime, service connection for cause of death may be 
established where the evidence shows that the disability was 
incurred in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

The threshold question to be answered in the appellant's 
claim is whether she has presented evidence of a well-
grounded claim.  Under the law, a person who submits a claim 
for benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the appellant in the development of 
her claim.  38 U.S.C.A. § 5107.

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The issue of whether the veteran's death was contributed to 
or caused by a disability related to his period of military 
service involves a medical diagnosis or opinion as to medical 
causation; thus competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The record 
does not reflect that the appellant has a medical degree or 
qualified medical experience.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Thus, she is not competent to 
provide evidence or opinion that any observable symptoms or 
earlier diagnoses were the cause of the veteran's death.  See 
Savage v. Gober, 10 Vet. App. 489, 497 (1997).

There are no service medical records for the veteran.  It 
appears that any such records were destroyed during a fire at 
the National Personnel Records Center in 1973.  This 
decision, however, does not rest on the absence of service 
medical 
records.  See O'Hare v Derwinski, 1 Vet. App. 365 (1991).  
Chronic respiratory disease is not shown until decades after 
World War II.  The dispositive consideration is the absence 
of any competent medical opinion linking or otherwise 
associating the veteran's fatal lung disease to military 
service or any incident thereof.  It is true that the veteran 
many years after service reported having respiratory problems 
on active duty.  Those statements do not constitute competent 
evidence because he was not a medical specialist and could 
not, therefore, establish that the respiratory illness that 
emerged later in his life was the result of the inservice 
symptoms.  Likewise, the appellant's statements concerning 
PTSD (even on the assumption that the condition existed and 
was due to military service) and its relationship to COPD 
have no probative value because she is not a physician.

The Board recognizes that the Court has held that there is 
some duty to assist in the completion of an application for 
benefits under 38 U.S.C.A. § 5103 (West 1991) even where the 
claim appears to be not well grounded.  Beausoleil v. Brown, 
8 Vet. App. 459, 465 (1996).  The appellant has not 
identified any medical evidence that has not been submitted 
or obtained, which would support a well-grounded claim.  
Thus, VA has satisfied its duty to inform the appellant under 
38 U.S.C.A. § 5103(a).  It also follows that eligibility to 
Dependents' Educational Assistance pursuant to chapter 35 of 
38 U.S.C.A. is not established. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 



- 5 -







